106 F.3d 405
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Robert J. GRAY, Appellant.
No. 96-3512.
United States Court of Appeals, Eighth Circuit.
Jan. 21, 1997.Submitted Jan. 7, 1997.Filed Jan. 21, 1997.

Appeal from the United States District Court for the Eastern District of Arkansas
Before McMILLIAN, HENLEY and MORRIS SHEPPARD ARNOLD, Circuit
PER CURIAM.


1
Robert J. Gray appeals his nine-month sentence imposed by the District Court1 for the Eastern District of Arkansas after he pleaded guilty to aiding and abetting in wrecking a train, in violation of 18 U.S.C. §§ 1992 and 2.  Counsel filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), and was granted leave to withdraw.  Gray did not avail himself of the opportunity to file a pro se supplemental brief.  For the reasons discussed below, we affirm.


2
Although Gray argues that his sentence should have included probation, an option authorized by U.S. Sentencing Guidelines Manual § 5C1.1(c)(3) (1995), the district court was within its discretion to impose imprisonment.  The district court specifically noted at sentencing its options under Guidelines § 5C1.1(c)(2) and (3), and also stated that the sentence should be fair and just, reflect the seriousness of the crime, and deter others from similar conduct in the future.  Thus, contrary to Gray's contention, the district court considered the sentencing options and stated reasons for the sentence.  The district court was not required to state its reason for choosing the particular point within the sentencing range, because the applicable range did not span more than 24 months.  See 18 U.S.C. § 3553(c)(1);  United States v. Garrido, 38 F.3d 981, 986 (8th Cir.1994);  United States v. Ehret, 885 F.2d 441, 445 (8th Cir.1989) (same), cert. denied, 493 U.S. 1062 (1990).


3
Having carefully reviewed the record, we find no other nonfrivolous issues for appeal.  See Penson v. Ohio, 488 U.S. 75, 80 (1988).


4
Accordingly, we affirm the judgment of the district court.



1
 The Honorable James Maxwell Moody, United States District Judge for the Eastern District of Arkansas